Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 3, 5, 6, 9, 10, 11, 13, 14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Colenbrander (Pub 20140101342) in view of Nagano (Pub 20150002551) in view of Abbas (Pub 20120210217).

Regarding claims 1, 9, and 17, Colenbrander discloses method and apparatus for improving decreasing presentation latency comprising a projection apparatus comprising: 
	a communication unit configured to communicate with an external device, (141 fig 1); 
	an image processor capable of executing a first processing and a second processing other than the first processing, on image signal received from the external device via the communication unit, (additional processing, (Para. [0027] and [0030] see live tv mode requiring additional processing and game mode requiring elimination of additional processing; see content data 210 fig 2 a,b received via 109 fig 1); 
	a projection unit configured to project an image based on the image signal processed by the image processor, (105 fig 2 a,b may project images using processor of Para. [0027]); 
	and a control unit configured to switch an operation mode of the projection apparatus to one of a plurality of operation modes including a first mode, which is a low-latency mode for suppressing a delay in displaying an image, and a second mode, which is not the low-latency mode, (Para. [0027] and 371 fig 3A).  

However, Colenbrander doesn’t disclose first processing including at least one of a deformation, a rotation and an inversion. 
In a similar field of endeavor, Nagano discloses first processing including at least one of a deformation, a rotation and an inversion, (deformation i.e. keystone Para. [0061]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Colenbrander by incorporating the teachings of Nagano for the common purpose of executing different image processing adjustments of displayed content wherein the adjustments may operate in a single or different display modes.  

Maintaining first processing and stopping second processing when switching from second mode to first mode is not disclosed by the combination. 
In a similar field of endeavor, Abbas discloses wherein the image processor maintains the first processing and stops the second processing in response that the operation mode of the projection apparatus is switched to the first mode from a state in which the operation mode of the projection apparatus is the second mode and the first processing and the second processing are executed, (see Para. [0414] for first image processing; and Para. [0450] for pausing tasks when switching modes, paused construed as maintaining first processing also see preventing new tasks from entering queue; and last but not lease see task values which results in paused, canceled, and allowed tasks where the first and second processing are processed are background tasks). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Colenbrander and Nagano by incorporating the teachings of Abbas for the common purpose of balancing the allocation memory resources based on media content display modes.  

Regarding claims 2 and 10, the combination does not disclose stopping image processing that causes delay other than the first processing. 
In a similar field of endeavor, Abbas discloses the apparatus according to claim 1, wherein the image processor stops image processing that causes a delay other than the first processing in response that the operation mode of the projection apparatus is switched to the first mode from a state in which the operation mode of the projection apparatus is the second mode and the first processing is not executed, (Para. 450 see task value and whether to pause, canceled, or allowed.). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Colenbrander and Nagano by incorporating the teachings of Abbas for the common purpose of balancing the allocation memory resources based on media content display modes.   

Regarding claims 3 and 11, the combination does not disclose deformation processing that includes keystone or warping correction. 
	In a similar field of endeavor, Nagano discloses the apparatus according to claim 1, wherein the first processing is deformation processing, and includes at least one of a keystone correction and a warping correction, (Para. [0061]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Colenbrander by incorporating the teachings of Nagano for the common purpose of executing different image processing adjustments of displayed content wherein the adjustments may operate in a single or different display modes.   

Regarding claims 5 and 13, Colenbrander discloses the apparatus according to claim 1, wherein the control unit switches of the operation mode of the projection apparatus from the second mode to the first mode in response to a reception of a transition instruction to the low-latency mode from the external device via the communication unit, (Para. [0038] and 109 fig 1).

	Regarding claims 6 and 14, Colenbrander discloses the apparatus according to claim 1, wherein the communication unit communicates with the external device according to a protocol complying with High-Definition Multimedia Interface (HDMI), (Para. [0021]). 

Allowable Subject Matter
Claims 4, 7, 8, 12, 15, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUMAM M. SATTI
Examiner
Art Unit 2422



/BRIAN P YENKE/Primary Examiner, Art Unit 2422